Citation Nr: 1455219	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for schizoaffective disorder.  

2.  Entitlement to service connection for a left hand disability.  

3.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to November 1989.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2007 decision and a June 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran initially requested a hearing before the Board in his June 2008 VA Form 9 substantive appeal; however, he subsequently withdrew his request for a Board hearing in a September 2011 statement.  Therefore, the Veteran's prior hearing request is withdrawn, and the Board will proceed to adjudicate the Veteran's claims on appeal.  38 C.F.R. § 20.704(e) (2014).  


FINDINGS OF FACT

1.  The Veteran's current schizoaffective disorder did not have onset during active service or within one year of service discharge and is not etiologically related to his active service.  

2.  The Veteran's current left hand disability, manifested by symptoms of pain and weakness, did not have onset during active service and is not etiologically related to his active service, to include an in-service hand injury diagnosed as a benign soft-tissue mass.  

3.  The Veteran did not have active service during a recognized period of war.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizoaffective disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2014); 38 C.F.R. § 3.2, 3.3 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's claims in a November 2006 letter to the Veteran.  

Initially, the Board notes that the Veteran's claim for nonservice-connected pension is denied herein as a matter of law for failure to establish the threshold legal requirement for eligibility, and not due to any factual determination.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  Accordingly, there is no possibility that any additional notice or development would aid the Veteran in substantiating his claim for nonservice-connected pension, and the VA's duties to notify and assist are inapplicable.  38 C.F.R. § 3.159(B)(3)(ii) (2014).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements in support of the Veteran's claim.  All such records have been associated with the claims file.  

The RO also requested disability records from the Social Security Administration (SSA); however, SSA responses dated in March and April 2007 indicate that all disability and medical records regarding the Veteran have been destroyed.  In light of this, the Board finds that any SSA records concerning the Veteran are unavailable, and further attempts to obtain such records would be futile.  Thus, remand to obtain SSA records is not required, as this would only serve to further delay adjudication of the Veteran's claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In March 2013, the Veteran was afforded a VA examination concerning his claim of a left hand disability.  While the March 2013 examiner did not review the Veteran's claims file, he did obtain a medical history from the Veteran and conducted a thorough clinical examination.  Additionally, an addendum opinion was obtained in August 2014, based upon a review of the claims file, including the March 2013 VA examination report.  The Board finds that the VA examinations, when considered as a whole, are adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Board notes that the Veteran has not been afforded a VA examination regarding his claim of entitlement to service connection for schizoaffective disorder.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, the Board acknowledges the Veteran's current diagnosis of schizoaffective disorder.  However, there is no probative evidence establishing that his schizoaffective disorder occurred during active service or within one year after service discharge, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability

The preponderance of evidence does not show that the Veteran's schizoaffective disorder first manifested during active service or within one year following service discharge.  Moreover, while lay evidence of record relates the Veteran's schizoaffective disorder to his active service, the Board finds that laypersons are not competent to relate a complex psychiatric diagnosis to the Veteran's active service.  There is no other evidence of record which indicates that the Veteran's schizoaffective disorder may be related to service.  As such, no VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81-83.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including psychoses such as schizoaffective disorder, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Additionally, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111 (West 2002 & Supp. 2014); 38 C.F.R. § 3.304(b) (2014).  Only such conditions as are recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b).  


II.A.  Service Connection - Schizoaffective Disorder  

The Veteran claims entitlement to service connection for schizoaffective disorder.  

Service treatment records do not document any complaints, treatment, or diagnosis of schizoaffective disorder, or another acquired psychiatric disability.  A December 1988 enlistment medical examination documents a normal clinical psychiatric examination, and the Veteran concurrently reported that he was in good health, with no psychiatric complaints.  At the time of his separation in November 1989, the Veteran signed a statement of exemption which reported that there had been no significant change in his medical condition since his enlistment medical examination.  The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) reflects that he was given a general discharge under honorable conditions for unsatisfactory performance.  

Private treatment records document a history of mental health treatment from September 2000, following the Veteran's release from an eight-year incarceration within the Texas Department of Corrections.  Although his initial diagnoses included PTSD, social phobia, and schizophrenia, a September 2002 psychiatric evaluation first documents a diagnosis of schizoaffective disorder.  This diagnosis is subsequently confirmed by ongoing mental health treatment records, including an October 2003 mental health report of psychological testing and an August 2006 inter-office communication from the University of Texas Medical Branch at Galveston - Texas Department of Criminal Justice Hospital.  Thus, the Board finds that the Veteran has a documented current disability of schizoaffective disorder.  

The Board notes here that the September 2002 psychiatric evaluation, provided in the context of the Veteran's criminal case to determine his competency, contains the psychiatrist's opinion that the etiology of the Veteran's schizoaffective disorder "probably" dated to his adolescence and childhood, and had apparently evolved and worsened over time.  This speculative opinion is of little probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, given its speculative nature, such an opinion does not rise to the level of clear and unmistakable evidence, which is necessary to rebut the presumption of soundness.  Therefore, as there was no psychiatric disability noted upon his enlistment medical examination, the Veteran is presumed sound upon his entry to active service.  

The Veteran has reported that he was a victim of hazing during boot camp and that was eventually discharged from active service due to his schizoaffective disorder, which was later diagnosed.  Additional lay statements of record from the Veteran's brother and wife report that the Veteran displayed psychiatric symptoms after active service.  Significantly, the Veteran's wife notes that his symptoms began in 1992.  

As discussed above, private mental health treatment records show mental health complaints and treatment beginning in September 2000, over ten years after service discharge.  

Therefore, the Board finds no evidence of record that the Veteran had schizoaffective disorder, or any other psychoses, during active service, or within one year of separation from active service.  As such, the presumptive provisions regarding service connection for chronic diseases are inapplicable.  38 C.F.R. § 3.307, 3.309.  Nor does the evidence of record document continuity of symptoms of schizoaffective disorder after active service, as the Veteran's wife reported that his symptoms began in 1992, and there is no evidence of mental health treatment prior to September 2000.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

However, the Veteran may still be entitled to service connection on a direct basis, if the evidence shows a nexus relationship between his current schizoaffective disorder and his active service.  See Stefl, 21 Vet. App. 120; Combee, 34 F.3d 1039.  

After considering the evidence of record, however, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for schizoaffective disorder.  The only evidence of a nexus between the Veteran's current condition and his active service is lay evidence from the Veteran and others.  Laypersons are competent to relate observable symptoms, including behaviors displayed by the Veteran.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, neither the Veteran nor the additional lay witnesses who support his claim have shown that they possess the necessary medical expertise to provide an etiological opinion relating a complex psychiatric disorder such as the Veteran's schizoaffective disorder to his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, to the extent the lay statements of record assert that the Veteran's schizoaffective disorder is related to his active service, such statements are afforded little probative value.  

In sum, there is no competent evidence of record of a nexus between the Veteran's current schizoaffective disorder and his active service.  In the absence of such evidence, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for schizoaffective disorder.  There is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Service Connection - Left Hand Disability  

The Veteran also claims entitlement to service connection for a left hand disability.  

Service treatment records contain a December 1988 enlistment medical examination that documents a normal clinical examination of the Veteran's upper extremities, and the Veteran concurrently reported that he was in good health, with no complaints regarding his hands, joints, or extremities.  In May 1989, the Veteran complained of a left hand injury six weeks prior during basic training.  He described a bump on his hand which had gradually changed in size.  Upon examination, no functional impairment was shown, and x-rays of the hand showed no bony abnormalities.  A July 1989 orthopedic consult resulted in a provisional diagnosis of a synovial cyst.  A bone scan and MRI conducted at a November 1989 follow up visit showed no malignancy and no evidence of bony abnormality; the resulting diagnosis was a benign soft-tissue mass, probably synovitis with a small dorsal wrist ganglion.  An undated physical profile notes that the Veteran's left hand and wrist must be wrapped at all times, and that he was to avoid pushups or strenuous use of his left hand.  Finally, as noted above, at the time of his separation in November 1989, the Veteran signed a statement of exemption which reported that there had been no significant change in his medical condition since his enlistment medical examination.  

Post-service treatment records from the clinic at the Texas Department of Justice document several complaints regarding the Veteran's left hand.  In December 1992, the Veteran complained of blisters on his thumbs.  In January 1993, the Veteran reported a left-hand injury; however, no fracture was seen upon further examination.  In October 1995, the Veteran again complained of a left hand injury and a bump was noted on the top of his left hand; however, an x-ray showed no evidence of fracture and the impression was a possible left hand sprain.  In May 1997, a notation indicates that an x-ray of the Veteran's left hand was ordered based upon a past history of a fractured third metacarpal; however, the results of this x-ray study are not documented.  A June 1997 notation documents that a "cystic feeling lesion" on the Veteran's left hand was tapped, but produced no fluid.  

Post-service mental health treatment records from September 2000, following the Veteran's release from an eight-year incarceration, document the Veteran's report that he had recently broken his hand in a fight.  At a subsequent appointment, the Veteran described another incident of breaking a man's jaw and reported that was proud of his ability to use only his hands to dispatch someone.  

The Veteran was afforded a VA examination regarding his claimed left hand condition in March 2013.  The examiner was unable to review the Veteran's claims file, but he conducted an in-person examination of the Veteran.  The Veteran reported that he was struck on the left hand by a boot during active service in 1989 and that he was subsequently seen in the clinic but was not treated or diagnosed with a left hand condition.  He stated that he had surgery on his left hand in the 1990s, but reported he did not know what the surgery was for and that it did not help his left hand pain.  He reported symptoms including weakness on the left side of his body due to a stroke in 2011, pain in his left hand, and trouble holding things in his left hand.  

After a physical examination, the VA examiner did not diagnose a left hand condition.  Moreover, he opined that the Veteran's claimed left hand condition was less likely than not incurred in or caused by his active service.  The examiner based his opinion upon the Veteran's related medical history.  He noted that the only in-service left hand injury reported by the Veteran was being struck on the left hand by something heavy, probably a boot, in 1989, after which the Veteran did not recall any related diagnosis or treatment.  Moreover, the only post-service treatment reported by the Veteran was a left hand surgery in the 1990s.  Finally, he noted the Veteran s current complaints of pain in the left hand and weakness were related by the Veteran to a stroke in 2011, which is not related to his military service.  

In August 2014, VA obtained an addendum opinion based upon a review of available records, without an in-person examination, using the Acceptable Clinical Evidence (ACE) process.  After a thorough review of the Veteran's entire claims file, including service treatment records and post-service treatment records, the examiner opined that the claimed left hand condition was less likely than not incurrent in or caused by active service.  Specifically, the examiner stated that there was insufficient evidence to suggest that the Veteran's current left hand pain and weakness was related to his left hand condition reported during active service, which was diagnosed as benign soft tissue thickening in the dorsum of the left hand.  The examiner reported there was no evidence that the condition noted in service was a chronic condition that led to pain and weakness; moreover, the Veteran had multiple injuries to the left hand after he left active service.  

The Veteran has attributed his left hand injury to an incident of hazing during boot camp during which he was covered in blankets and beaten, which he reports resulted in a broken left hand.  In a March 2011 statement, the Veteran reported that his left hand remained numb and that his fingers were stiff.  

An additional lay statement submitted in February 2007 by the Veteran's brother reported that he remembered a time when the Veteran could not move his hands and he would break dishes, cups, and plates.  

After considering the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a left hand disability.  While the Veteran did suffer an injury to his left hand during active service, and has reported current symptoms involving his left hand, the most probative evidence regarding whether a nexus exists between the Veteran's current condition and his active service is the competent medical opinions provided by the March 2013 and August 2014 VA examiners which found, based upon both the Veteran's reported medical history and a thorough review of treatment records, that there was no nexus relationship between a current left hand condition and the Veteran's active service.  

The Board has considered the lay statements of record regarding the claimed left hand disability.  As noted above, laypersons are competent to relate observable symptoms, such as the Veteran reporting pain and stiffness in his hand, and others reporting seeing the Veteran drop items due to an inability to grip them in his hand.  See Layno, 6 Vet. App. 465.  However, neither the Veteran nor the additional lay witnesses who support his claim have shown that they possess the necessary medical expertise to provide an etiological opinion relating current symptoms of pain and weakness in the Veteran's left hand to an in-service injury such as a benign soft-tissue mass.  See Jandreau, 492 F.3d at 1377.  Therefore, to the extent the lay statements of record assert that the Veteran has a current left hand disability which is related to his active service, such statements are afforded little probative value.  

In sum, the most probative competent evidence of record indicates there is no nexus between a current left hand disability and the Veteran's active service.  In the absence of such evidence, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a left hand disability.  There is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.  Nonservice-Connected Pension

The Veteran also seeks entitlement to nonservice-connected pension benefits.  

Basic entitlement to nonservice-connected pension benefits exists if a veteran (i) meets certain active service requirements during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2014).  

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a) (2014).  

The Veteran's DD Form 214 documents that he had active service from February 1989 to November 1989.  The Veteran does not dispute that these dates are his correct dates of service.  

Periods of wartime are defined by statute and regulation.  By regulation, the Vietnam era ended in May 1975 and the Persian Gulf War is defined as beginning in August 1990.  38 C.F.R. § 3.2 (2014).  Therefore, the Veteran's active service ended after the Vietnam era and prior to the Persian Gulf War.  This limited service included no service defined as wartime service.  38 C.F.R. § 3.2(f), (g), (h).  Since he did not have qualifying wartime service, he is not eligible under the law for any nonservice-connected pension benefit, based on his active service.  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).  





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for schizoaffective disorder is denied.  

Entitlement to service connection for a left hand disability is denied.  

Entitlement to nonservice-connected pension benefits is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


